Per Curiam:
We are clearly of the opinion that the plaintiffs in error have *141no such fixed and definite interest in the subject-matter of this inquiry as to entitle them in law to a hearing as to the legality of the order in question. If it wore declared to be invalid it does not necessarily follow that they would be benefited more than any other person in the county. They therefore have no such right superior to the rights of others as to give them a standing in court. Alleged wrongs of a public character cannot be remedied by means of legal proceedings in the name of a private citizen, who has not sustained an injury greater than that of the public generally. It follows that the plaintiffs have not suffered any wrong which can be remedied in this proceeding.
Writ quashed.